           19-23957-rdd        Doc 43-1       Filed 07/13/20 Entered 07/13/20 08:33:46                  Supplemental
                                               Affidavit of Service Pg 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

IN RE: S & B MONSEY LLC                                          CASE NO: 19-23959
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11




On 7/9/2020, I did cause a copy of the following documents, described below,
Motion to Extend Exclusivity
Notice of Hearing on Dislosure Statement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 7/9/2020
                                                           /s/ Mark Frankel
                                                           Mark Frankel 8417
                                                           Backenroth Frankel & Krinsky, LLP
                                                           800 Thrid Avenue
                                                           New York, NY 10022-0000
                                                           212 593 1100
              19-23957-rdd          Doc 43-1        Filed 07/13/20 Entered 07/13/20 08:33:46                        Supplemental
                                                     Affidavit of Service Pg 2 of 3




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 IN RE: S & B MONSEY LLC                                                CASE NO: 19-23959

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 7/9/2020, a copy of the following documents, described below,

Motion to Extend Exclusivity
Notice of Hearing on Dislosure Statement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/9/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Mark Frankel
                                                                            Backenroth Frankel & Krinsky, LLP
                                                                            800 Thrid Avenue
                                                                            New York, NY 10022-0000
           19-23957-rdd
PARTIES DESIGNATED           DocWERE
                   AS "EXCLUDE"   43-1   Filed 07/13/20
                                     NOT SERVED             Entered
                                                VIA USPS FIRST        07/13/20 08:33:46 Supplemental
                                                               CLASS MAIL
                                           Affidavit
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF         of Service
                                             E-SERVICE"           Pg 3 of 3NOTICE THROUGH THE CM/ECF SYSTEM
                                                        RECEIVED ELECTRONIC

CASE INFO                                                                        DEBTOR
                                        227 GRAND STREET MEZZ LENDER LLC
1LABEL MATRIX FOR LOCAL NOTICING        CO ROBINSON BROG ET AL                   S B MONSEY LLC
02087                                   875 THIRD AVENUE                         160 RUTLEDGE STREET
CASE 19-23959-RDD                       9TH FLOOR                                BROOKLYN NY 11211-8021
SOUTHERN DISTRICT OF NEW YORK           NEW YORK NY 10022-0123
WHITE PLAINS
WED JUL 8 17-11-18 EDT 2020



WHITE PLAINS DIVISION                   227   GRAND STREET MEZZ LENDER LLC       BACKENROTH FRANKEL KRINSKY
300 QUARROPAS STREET                    207   WEST 25TH STREET                   800 THIRD AVENUE
WHITE PLAINS NY 10601-4140              9TH   FLOOR                              11TH FLOOR
                                        NEW   YORK NY 10001-7159                 NEW YORK NY 10022-7651




CITY OF NEW YORK                        COHEN GRESSER LLP                        EMETT CONTROLS
NYC LAW DEPARTMENT                      ATTN NICHOLAS KAISER ESQ                 1577 CARROLL STREET
100 CHURCH ST                           800 THIRD AVENUE 21ST FLOOR              1D
NEW YORK NY 10007-2668                  NEW YORK NY 10022-7611                   BROOKLYN NY 11213-4592




INTERNAL REVENUE SERVICE                KJ TILES                                 NYC DEPARTMENT OF FINANCE
CO US ATTORNEY CLAIMS UNIT              105 SANFORD STREET                       66 JOHN STREET
ONE SAINT ANDREWS PLAZA RM 417          SUITE 101                                NEW YORK NY 10038-3728
NEW YORK NY 10007-1701                  BROOKLYN NY 11205-3441




NYS DEPT OF TAX FINANCE                 OFFICE OF THE UNITED STATES TRUSTEE      ROBINSON BROG LEINWAND GREENE
BANKRUPTCY UNIT                         US FEDERAL OFFICE BUILDING               GENOVESE GLUCK PC
PO BOX 5300                             201 VARICK STREET                        ATTORNEYS FOR 215 MOORE STREET
ALBANY NY 12205-0300                    SUITE 1006                               MEZZANINE LENDER LLC
                                        NEW YORK NY 10014-4811                   875 THIRD AVENUE 9TH FLOOR
                                                                                 NEW YORK NEW YORK 10022-0123




STATE OF NEW YORK                       UNITED STATES TRUSTEE                    UNITED STATES OF AMERICA
ATTORNEY GENERALS OFFICE                OFFICE OF THE UNITED STATES TRUSTEE      CO US ATTORNEY
120 BROADWAY                            US FEDERAL OFFICE BUILDING               86 CHAMBERS STREET
NEW YORK NY 10271-0002                  201 VARICK STREET ROOM 1006              NEW YORK NY 10007-1825
                                        NEW YORK NY 10014-7016




VELOCITY FRAMERS                        MARK A FRANKEL
5014 16TH AVE                           BACKENROTH FRANKEL KRINSKY LLP
SUITE 468                               800 THIRD AVENUE
BROOKLYN NY 11204-1404                  11TH FLOOR
                                        NEW YORK NY 10022-7651
